DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 09/11/21 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the semiconductor device” in lines 3, 5 and 7. It is unclear if said limitations refer to “a plurality of semiconductor devices” or different feature. Correction is required.
Claims 5-6 recite “the semiconductor devices”. The Examiner suggests “the plurality of semiconductor devices” to remain consistent and remove indefiniteness.
Claims 2-10 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over HUNT et al. (US PUB. 2018/0047571).
Regarding claim 1, HUNT teaches a semiconductor package 1000, comprising: 
a plurality of semiconductor devices (1002 & 1004); 
an insulating layer (1024,1028,1032,1036), disposed over the semiconductor device 1002/1004; and 
a redistribution layer (1026-1034), disposed over the insulating layer (1024-1036) and electrically connected to the semiconductor device, the redistribution layer (1026-1034) comprises a conductive line portion (Fig. 1E); 
wherein the semiconductor package 1000 has a stitching zone (see Fig. 51H below), and the insulating layer has a ridge structure on a surface away from the 
 
    PNG
    media_image1.png
    937
    824
    media_image1.png
    Greyscale

0 is about 2 um, which makes the claim feature obvious to those having ordinary skill in the art). Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, HUNT teaches the semiconductor package according to claim 1, wherein the ridge structure is in a shape of straight line or L-shape within the semiconductor package (see Fig. 51H above).
Regarding claim 4, HUNT teaches the semiconductor package according to claim 1, wherein the conductive line portion has a curved section (note the curved section 9030a covering an opening in Fig, 9-10), the curved section extends across and conforms to the ridge structure of the insulating layer (Fig. 9-10).  
Regarding claim 5, HUNT teaches the semiconductor package according to claim 1, wherein the stitching zone overlaps at least one of the semiconductor devices (Fig. 51H above).  
Regarding claim 6, HUNT teaches the semiconductor package according to claim 1, wherein the stitching zone is located at a region between the semiconductor devices (Fig. 51H above).  

Regarding claim 9, though HUNT teaches the semiconductor package according to claim 1, wherein the insulating layer further comprising a first region (left of stitching zone) and a second region (right of stitching zone) separated by the stitching zone (see Fig. 51H above); however, HUNT is a ratio of a minimum feature size in the first region and the second region is larger than 2. Notwithstanding, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, HUNT teaches the semiconductor package according to claim 1, wherein the conductive line portion extends across the stitching zone and 

Regarding claim 11, HUNT teaches a semiconductor package, comprising: 
a semiconductor device (e.g. 1002 or 1004, Fig. 51H and/or Fig. 25); 
an insulating layer (1024, 1028, 1032,1036), disposed over the semiconductor device (Fig. 5H & Fig. 25); and 
a redistribution layer (1026,1030,1034), disposed over the insulating layer and electrically connected to the semiconductor device (1002 or 1004), the redistribution layer comprises a conductive line portion 9030a (see Fig. 51H, Fig. 25 and Fig. 9-10); 
wherein the semiconductor package has a stitching zone (one of the ordinary skill would read the area between the two semiconductor devices 1002 & 1004 as a stitching zone, see Fig. 51H above), the conductive line portion extends across the stitching zone (note 9030a extending across stitching zone, Fig, 9-10) and comprises a deformed section at the stitching zone (note the portion covering sidewalls of the opening/via read as deformed section), a width of the deformed section is different from other sections of the conductive line portion (note the width of sidewall portion being different than the width of 9030a covering insulating region 9028 in Fig. 10, Fig. 25 and Fig. 51H).  
Regarding claim 12, HUNT teaches the semiconductor package according to claim 11, wherein the conductive line portion further comprises a first section connected with a first end of the deformed section and a second section connected with a second end of the deformed section, wherein the extension lines of the first section and the 
Regarding claim 13, HUNT teaches the semiconductor package according to claim 11, wherein the redistribution layer further comprises an alignment pattern adjacent to the stitching zone of the redistribution layer (note the redistribution layer alignment patterns on both sides of stitching zone in the insulating layers in Fig. 51H and Fig. 25).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HUNT et al. as applied to claim 1 above, and in further view of Fife et al. (US PUB. 2019/0336103).
Regarding claim 7, HUNT is the semiconductor package according to claim 1, wherein a width of the semiconductor package is above 33 mm. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Fife teaches in Para [0044], wherein a width of a semiconductor package can be above 33 mm. As such, said claim feature would have been obvious and within the ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894